Citation Nr: 1712865	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  16-14 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an earlier effective date prior to August 19, 2010, for service connection for ulcers with gastrointestinal reflux disease. 


REPRESENTATION

Appellant represented by:	 Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service-connection for ulcers, and assigned an effective date of August 19, 2010. 

The Veteran presented testimony during a Board hearing before the undersigned Veterans Law Judge in January 2017.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A September 1975 rating decision denied service connection for ulcers.  The Veteran filed a timely notice of disagreement and a statement of the case was issued, continuing the denial of benefits in March 1977.   The Veteran was notified of the decision and of his appellate rights, but did not file a timely substantive appeal.  That denial for service connection became final. 

2.  In February 1993, the Veteran filed a new claim to reopen the claim for service connection.  A March 1993 rating decision deferred adjudication of the claim to request additional evidence.  Notice was sent to the Veteran requesting that he submit additional evidence to support the claim.  The Veteran failed to respond within one year of that notice.

3.  VA received the Veteran's application to reopen the previously denied claim for service connection on August 19, 2010.  


CONCLUSIONS OF LAW

1. The September 1975 rating decision that denied service connection for ulcers is final.   38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2016).

2.  The February 1993 claim to reopen a claim for service connection for ulcers was abandoned.   38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.158 (2016). 

3.  The criteria for an effective date earlier than August 19, 2010, for service connection for ulcers are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice. The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a January 2011 letter of the requirements for substantiating a claim.  Moreover, as the claim for an earlier effective date arises from an initial grant of service connection, once the claim for service connection was granted, the claim was substantiated and additional notice was not required.  Therefore, any defect in notice was not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the initial adjudication of the claim. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016). 

The effective date of a rating and award of compensation on an original claim for compensation will be the day following separation from active duty service or date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a)-(b)(1) (West 2014); 38 C.F.R. § 3.400 (b)(2) (2016). 

The effective date for a grant of service connection based on the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (q)(1)(ii) (2016). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2016).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, a duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2016).

The Veteran filed an original claim for service-connected benefits in February 1957. He reported that he started experiencing stomach and gastrointestinal issues during active service.  The claim was deferred in a May 1957 rating decision.  In a subsequent September 1975 rating decision, the claim for service connection was ultimately denied.  The Veteran filed a timely notice of disagreement and in December 1976, and the RO continued the denial of service connection for ulcers in a March 1977 statement of the case.  However, subsequent to the statement of the case, the record is silent with regard to any further claims for appeal, and does not show that the Veteran filed a timely substantive appeal.  During the appropriate time period after the issuance of the statement of the case, there was also no indication of new and material evidence.  38 C.F.R. § 3.156(b) (2016).  The Board finds that the record is silent from March 1977 until the Veteran's claim to reopen in 1993.  Thus, the December 1976 decision became final.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  Therefore, an earlier effective date of the date prior to August 19, 2010, is not warranted.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The Board recognizes that in February 1993, the Veteran filed a claim to reopen a claim for service connection for ulcers.  In March 1993, the RO issued a decision to defer the decision to request additional evidence from the Veteran.  Notice was sent to the Veteran noting that the claim was deferred and requesting that he provide additional evidence regarding his claim for service connection.  The notice specifically noted that if no additional evidence was received, that the claim would be denied.  The Board notes that a review of the record does not show any response to that request for evidence was provided by the Veteran. 

The Board finds that, as a matter of law, the Veteran abandoned the February 1993 claim.  When evidence requested in connection with an original claim is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, compensation based on that evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158(a) (2016). 

When a claim is deemed abandoned pursuant to § 3.158, further action on the part of VA is not required until a new claim is received, including advising the claimant of appellate rights.  Hurd v. West, 13 Vet. App. 449 (2000);  Morris v. Derwinski, 1 Vet.App. 260 (1991) (concluding that even though an appellant may have been ignorant of the abandonment provisions of § 3.158(a), the appellant is charged with knowledge of the regulation).

Because the Veteran did not respond to the March 1993 letter requesting evidence in connection with the claim for service connection, or submit information or evidence within one year of that request, further action on the part of VA was not required, and that claim is deemed abandoned as a matter of law.  38 C.F.R. § 3.158(a) (2016); Evans v. West, 12 Vet. App. 396 (1999) (whether a claim is deemed abandoned is a legal determination).  Here, the Veteran's record is silent for any evidence or statement during the time after the notice requesting additional evidence and advising that the claim would be denied if that evidence was not received, the claim would be denied.  The next record after the March 1993 notification was the Veteran's claim for another disability in January 2009, more than fifteen years later.  In fact, in the Veteran's most recent filing for a claim for service connection for ulcers in 2009, the Veteran specifically noted that he wanted to reopen the previous claim for service connection.  Therefore, the Board finds that the Veteran abandoned his 1993 claim and accordingly, the effective date for service-connected ulcers can be no earlier than the date of the new claim following the final denial and subsequent abandoned claim.  38 C.F.R. § 3.158(a) (West 2014); Sabonis v. West, 6 Vet. App. 426 (1994); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Finally, the Board acknowledges the Veteran's representative's assertion that the Veteran's ulcer condition was diagnosed as early as 1976, and the Veteran in fact had issues with his stomach during and immediately after service.  The Board is sympathetic to the Veteran's situation.  However, the legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  There is no claim for service connection for ulcers outstanding before August 19, 2010, when the Veteran filed a specific claim to reopen.  No pertinent evidence was received within one year of the December 1976 rating decision, and the Board can find no evidence of record from the Veteran or representative at the time, that can be inferred as a substantive appeal.  Thus, the Board finds that August 10, 2010, the date of receipt of the claim to reopen following a previous final denial of service connection and an abandoned claim, is the appropriate effective date for the now service-connected ulcers, as that is the date of the application to reopen following a final disallowance of the prior claim for service connection.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016). 

As there is no legal basis for assignment of any earlier effective date, and because the preponderance of the evidence is against the claim for any earlier effective date, the Board finds that the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an earlier effective date prior to August 19, 2010, for service connection for ulcers is denied. 



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


